

	

		III

		109th CONGRESS

		1st Session

		S. RES. 248

		IN THE SENATE OF THE UNITED STATES

		

			September 22, 2005

			Mr. Akaka (for himself

			 and Mr. Inouye) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Commemorating the West Oahu Little League

		  Team for winning the 2005 Little League World Series.

	

	

		Whereas on August 28, 2005, the West Oahu Little League

			 Team from Ewa Beach, Hawaii, won the 2005 Little League Baseball World Series

			 Championship;

		Whereas the Ewa Beach team defeated the defending

			 champions Curacao, 7–6, in a dramatic, come-from-behind victory in only the

			 second extra-inning championship game in the history of the Little League World

			 Series;

		Whereas the victory marked the first Little League World

			 Series championship for the State of Hawaii;

		Whereas manager Layton Aliviado had the ability to instill

			 12 boys from Ewa Beach with the confidence and skills needed to remain focused

			 and fight back to win after falling behind;

		Whereas the team hit 13 home runs during the 6 game

			 tournament, including 3 in the championship game victory;

		Whereas the champions hit at least 1 home run in every

			 tournament game, with Vonn Feao knocking out a tournament high 4, Michael Memea

			 and Alakai Aglipay each hit 3, Sheyne Baniaga hit 2 (including the game winner

			 in the United States semifinal), and Quentin Guevara hit 1;

		Whereas Michael Memea's game-ending homer was a first in

			 the history of the Little League championship game; and

		Whereas all of the team's players showed tremendous

			 dedication throughout the season and the tournament toward the goal of winning

			 the World Championship and displayed great class and sportsmanship in victory:

			 Now, therefore, be it

		

	

		That the Senate—

			(1)commends the West

			 Oahu Little League Team from Ewa Beach for winning the 2005 Little League

			 Baseball World Series Championship;

			(2)recognizes the

			 achievements of all the team's players, coaches, and support staff, and invites

			 them to the United States Capitol to be honored;

			(3)urges the

			 President to—

				(A)recognize the

			 achievements of the West Oahu Little League Team from Eva Beach; and

				(B)invite the team

			 to the White House for an appropriate ceremony honoring a world championship

			 team; and

				(4)directs the

			 Secretary of the Senate to make available enrolled copies of this resolution to

			 the West Oahu Little League Team for appropriate display.

			

